Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 10/27/2020. Claims 1-7, 9-18 are pending. Claim 8 is canceled.
Terminal Disclaimer
The terminal disclaimer filed on 10/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10451841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020, 12/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-10, 112(a), 112(b) and claims 14-18, 112(b) rejection have been reconsidered and are withdrawn.
Allowable Subject Matter

Claims 1-7, 9-18 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations 
In regard to independent claims 1, 11-12 and 14, the closest prior art Chung et al. (US20150098135A1, cited on record), Huang et al. (US20150212296A1, cited on record).
Chung is related to a wide angle optical lens system, and more particularly to a miniaturized wide angle optical lens system applicable to electronic products. Teaches a lens module (Fig. 7A and 7B; 7th embodiment; Table 13 and Table 14; [0145-0155]) comprising: a first lens having a convex object-side surface; a second lens having a convex object-side surface and a convex image-side surface; a third lens having a concave object-side surface and a concave image-side surface; a fourth lens having a positive refractive power, a convex object-side surface, and a convex image-side surface; a fifth lens having a concave object-side surface; and a sixth lens having a convex object-side surface, and an image-side surface having one or more inflection points, wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, as in claim 1. Further teaches, a lens module (Fig. 7A) comprising: a first lens having a negative refractive power; a second lens having a positive refractive power; a third lens having a refractive power; a fourth lens having a positive refractive power; and a sixth lens having a negative refractive power and an image-side surface having one or more inflection points, wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, as claim 11. Teaches, an image-side surface having one or more inflection points, wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, as in claim 12. Additionally teaches, a lens module comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens each having a respective refractive power sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, wherein the third lens has a concave object-side surface and a concave image-side surface, a sign of the refractive power of the second lens is the same as a sign of the refractive power of the fourth lens (Table 13; Lens 2 and Lens 4 has the same positive refractive power), as in claim 14.  
Huang is related an image capturing lens assembly, an image capturing device and a mobile terminal. Teaches a lens module (Fig. 7; 4th embodiment, Table 3; [0096-0130]) comprising: a first lens having a convex object-side surface; a second lens having a convex object-side surface and a convex image-side surface; a third lens having a concave image-side surface; a fourth lens having a positive refractive power, a convex object-side surface, and a convex image-side surface; a fifth lens; and a sixth lens having a convex object-side surface, and an image-side surface having one or more inflection points, wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, as in claim 1. Further teaches, a lens module (Fig. 3; 2nd embodiment, Table 3; [0096-0107]) comprising: a first lens having a negative refractive power; a second lens having a positive refractive power; a third lens having a negative refractive power; a fourth lens having a positive refractive power; a fifth lens having a negative refractive power; and a sixth lens having a refractive power and an image-side surface having one or more inflection points, wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, as claim 11. Teaches a lens module (Fig. 3) comprising: a first lens having a negative refractive power; a second lens having a positive refractive power; a third lens having a negative refractive power; a fourth lens having a positive refractive power; a fifth lens having a negative refractive power; and a sixth lens having a refractive power and an image-side surface having one or more inflection points, wherein the first to sixth lenses are sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, as in claim 12.
Additionally teaches a lens module (Fig. 9, 5th embodiment) comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens each having a respective refractive power sequentially disposed in ascending numerical order along an optical axis from an object side of the lens module toward an image plane of the lens module, wherein the third lens has a concave object-side surface and a concave image-side surface, a sign of the refractive power of the first lens is the same as a sign of the refractive power of the fifth lens (Table 9; Lens 1 and Lens 5 have same negative refractive power), a sign of the refractive power of the second lens is the same as a sign of the refractive power of the fourth lens (Table 9; Lens 2 and Lens 4 have same positive refractive power), as in claim 14. 
However, the prior art of record taken alone or in combination does not teach or render obvious over the claimed features of the claims 1, 11-12, and 14 including, “(r9+r10)/(r9-r10) < -6.0 is satisfied, where r9 is a radius of curvature of the object-side surface of the fifth lens, and r10 is a radius of curvature of an image-side surface of the fifth lens”. 
Claims 2-10 are allowed due to their dependency on claim 1.
Claims 13 are allowed due to their dependency on claim 12.
Claims 15-18 are allowed due to their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872